Case 3:19-cv-19323-FLW-ZNQ Document 1 Filed 10/24/19 Page 1 of 18 PageID: 1



Danny C. Lallis
Danielle J. Reiss
PISCIOTTI MALSCH
30 Columbia Turnpike, Suite 205
Florham Park, New Jersey 07932
(973) 245-8100
dlallis@pmlegalfirm.com
dreiss@pmlegalfirm.com

ATTORNEYS FOR PLAINTIFF
FRANKLIN ARMORY, INC.

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


FRANKLIN ARMORY, INC.,
                                                     Civ. No. 1:19-cv-19323
        Plaintiff,

vs.                                                  COMPLAINT AND JURY DEMAND

STATE OF NEW JERSEY; NEW JERSEY
STATE POLICE; COL. PATRICK A.
CALLAHAN, in his capacity as Superintendent
of New Jersey State Police; ATTORNEY
GENERAL OF THE STATE OF NEW
JERSEY; GURBIR GREWAL, in his official
capacity as Attorney General, NEW JERSEY
DEPARTMENT OF LAW AND PUBLIC
SAFETY, and JOHN DOES 1-10, fictitious
parties,

        Defendants.


       NOW COMES Plaintiff Franklin Armory, Inc. (“Plaintiff” or “Franklin Armory”), by and

through undersigned counsel, and alleges as follows based on personal knowledge, investigation

of counsel, and information and belief:

                                      INTRODUCTION

       1.      This lawsuit arises out of the official misconduct, negligence, recklessness and/or

purposefully, intentional or callously indifferent conduct of Defendants State of New Jersey, New


                                                1
Case 3:19-cv-19323-FLW-ZNQ Document 1 Filed 10/24/19 Page 2 of 18 PageID: 2



Jersey State Police, Patrick A. Callahan (in his capacity as Superintendent of the State of New

Jersey Police), Attorney General of the State of New Jersey, Gurbir Grewal (in his official capacity

as Attorney General), and the New Jersey Department of Law and Public Safety (“Defendants”).

Specifically, Defendants have violated Plaintiff’s constitutional rights and caused irreparable

damage to Plaintiff by improperly, and without legal justification, preventing, precluding, and

delaying the lawful sale of lawful firearms within the State of New Jersey.

                                 JURISDICTION AND VENUE

        2.      The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a) because

the matter in controversy exceeds $75,000 and the parties are citizens of different States.

        3.      This action also arises under the Second, Fifth, and Fourteenth Amendments to the

United States Constitution as well as 42 U.S.C. § 1983 and 28 U.S.C. § 2201. Accordingly, this

Court has subject matter jurisdiction of this action pursuant to 28 U.S.C. §§ 1331, 1443, 1367,

2201, and 2202.

        4.      Venue is proper in this judicial District pursuant to 28 U.S.C. § 1391 because all

defendants are residents of, and a substantial part of the events and omissions giving rise to the

claim occurred in, the State of New Jersey, which is where this District Court is located.

        5.      This Court has personal jurisdiction over Defendants. All Defendants are citizens

and residents of the State of New Jersey and have continuous and systematic contact with the State

of New Jersey, which establishes a basis for general personal jurisdiction. Furthermore, this

lawsuit arises out of Defendants’ contacts with the forum inasmuch as the lawsuit arises from

Defendants’ conduct and decisions related to Plaintiff’s attempt to lawfully sell its products in the

State of New Jersey. Accordingly, the exercise of jurisdiction comports with fair play and

substantial justice.




                                                 2
Case 3:19-cv-19323-FLW-ZNQ Document 1 Filed 10/24/19 Page 3 of 18 PageID: 3



                                            PARTIES

       6.      Plaintiff Franklin Armory is a corporation organized under the laws of the State of

Nevada with a principal place of business in Nevada. Plaintiff is a licensed manufacturer of

firearms and firearm parts.

       7.      Defendants State of New Jersey, New Jersey State Police, the New Jersey Office

of Attorney General, and the New Jersey Department of Law and Public Safety are public entities

formed under the laws of the State of New Jersey with principle places of business within the State

of New Jersey (collectively, “New Jersey”).

       8.      Defendant Attorney General Gurbir Grewal is the duly elected Attorney General

for the State of New Jersey and is named in his official capacity (“Attorney General”).

       9.      Defendant Patrick A. Callahan is the Superintendent of the New Jersey State Police

and is named in his official capacity (“State Police”).

       10.     Defendant John Does 1-10 are fictitious parties (persons or legal entities) whose

names are presently unknown but who, upon information and belief, contributed to the acts and

omissions giving rise to this lawsuit.

                                              FACTS

I.     Federal Firearms Laws

       11.     In 1934, Congress enacted the National Firearms Act, 26 U.S.C. § 5801, et seq.

(“NFA”), which restricted and regulated the sale, ownership, use, and transport of short barreled

rifles, short barreled shotguns, machine guns, silencers, suppressors, and “destructive devices.”

       12.     The NFA levied a federal tax on the manufacture, sale, and transfer of certain

classes of firearms.




                                                 3
Case 3:19-cv-19323-FLW-ZNQ Document 1 Filed 10/24/19 Page 4 of 18 PageID: 4



       13.     The NFA also requires the registration, with the federal government, of certain

firearms identified in the Act, which include “machineguns”; rifles and shotguns that have an

overall length under 26 inches; rifles with a barrel under 16 inches; shotguns with a barrel under

18 inches; and firearm suppressors. 26 U.S.C. § 5845(a).

       14.       Under the NFA, “rifles” and “shotguns” are defined as follows:

       (c) The term “rifle” means a weapon designed or redesigned, made or remade, and
       intended to be fired from the shoulder and designed or redesigned and made or
       remade to use the energy of the explosive in a fixed cartridge to fire only a single
       projectile through a rifled bore for each single pull of the trigger, and shall include
       any such weapon which may be readily restored to fire a fixed cartridge.

       (d) The term “shotgun” means a weapon designed or redesigned, made or remade,
       and intended to be fired from the shoulder and designed or redesigned and made or
       remade to use the energy of the explosive in a fixed shotgun shell to fire through
       a smooth bore either a number of projectiles (ball shot) or a single projectile for
       each pull of the trigger, and shall include any such weapon which may be readily
       restored to fire a fixed shotgun shell.

       27 U.S.C. § 5845(c)-(d) (emphasis added).

       15.     In 1968, Congress enacted the Gun Control Act, 18 U.S.C. §§ 921, et seq. (“GCA”),

which sought to impose a comprehensive regulatory scheme on the importation, manufacturing,

and sale of firearms. The GCA established certain requirements for the sale of firearms that came

within the purview of this Act.

       16.     Under the GCA, “rifles” and “shotguns” are defined as follows:

       The term “rifle” means a weapon designed or redesigned, made or remade, and
       intended to be fired from the shoulder and designed or redesigned and made or
       remade to use the energy of an explosive to fire only a single projectile through a
       rifled bore for each single pull of the trigger.

       ....

       The term “shotgun” means a weapon designed or redesigned, made or remade, and
       intended to be fired from the shoulder and designed or redesigned and made or
       remade to use the energy of an explosive to fire through a smooth bore either a
       number of ball shot or a single projectile for each single pull of the trigger.



                                                 4
Case 3:19-cv-19323-FLW-ZNQ Document 1 Filed 10/24/19 Page 5 of 18 PageID: 5




       18 U.S.C. § 921(a)(5), (7) (emphasis added).

       17.     Under the GCA, a “short-barreled shotgun” is defined as: “a shotgun having one or

more barrels less than eighteen inches in length and any weapon made from a shotgun (whether

by alteration, modification, or otherwise) if such a weapon as modified has an overall length of

less than twenty-six inches.” 178 U.S.C. § 921(a)(6).

II.    State Firearms Laws

       18.     The terms “rifle” and “shotgun” are also defined under New Jersey law:

       “Rifle” means any firearm designed to be fired from the shoulder and using the energy of
       the explosive in a fixed metallic cartridge to fire a single projectile through a rifled bore
       for each single pull of the trigger.

       “Shotgun” means any firearm designed to be fired from the shoulder and using the energy
       of the explosive in a fixed shotgun shell to fire through a smooth bore either a number of
       ball shots or a single projectile for each pull of the trigger, or any firearm designed to be
       fired from the shoulder, which does not fire fixed ammunition.

       N.J. Stat. Ann. §§ 2C:39-1m, -1n (emphasis added)

       19.     New Jersey defines a “sawed-off-shotgun” as “any shotgun having a barrel or

barrels of less than 18 inches in length measured from the breech to the muzzle, or a rifle having

a barrel or barrels of less than 16 inches in length measured from the breech to the muzzle, or any

firearm made from a rifle or a shotgun, whether by alteration, or otherwise, if such firearm as

modified has an overall length of less than 26 inches.” N.J. Stat. Ann. § 2C:30-1o.

III.   Franklin Armory’s Reformation

       20.     Franklin Armory manufactures firearms and firearm parts, and one of the firearms

it manufactures is the Reformation®:




                                                5
Case 3:19-cv-19323-FLW-ZNQ Document 1 Filed 10/24/19 Page 6 of 18 PageID: 6



       21.      The Reformation® is unique in its design and characteristics in that it is designed

and intended to expel a single projectile through an unrifled barrel that has straight-cut lands-and-

grooves.

       22.      Significantly, the Reformation® is neither designed, nor intended, to fire fixed

shotgun shells through its patented barrel system with straight lands and grooves. Rather, the

Reformation® is designed and intended to fire standard cartridge ammunition of the size and

caliber for which each barrel is chambered.

       23.      In 2018, the Reformation® was submitted to the Bureau of Alcohol, Tobacco,

Firearms, and Explosives (“BATF”) to evaluate the firearm design for purposes classifying the

Reformation®.

       24.      As a result of the unique features of the Reformation® (no rifled bore and no

utilization of a fixed shotgun shell), BATF classified it is a “firearm” that is not regulated under

the NFA.

       25.      Instead, the Reformation® met the definition of a “shotgun” and a “short-barreled”

shotgun under the GCA. Thus, the Reformation® is subject to the GCA only and can be sold in

the general channels of interstate commerce subject to that Act’s requirements and state law.

IV.    Franklin Armory’s Attempt to Sell the Reformation® in New Jersey

       26.      Having reviewed the applicable firearms laws of the State of New Jersey, Franklin

Armory determined that the Reformation® could legally be sold through federally licensed firearms

retailers in the State of New Jersey.

       27.      As such, Franklin Armory intended to begin selling the Reformation® in New Jersey

in April 2019 and had taken steps to commence the transfer of these firearms, which included

communications, and entering into at least one sales contract, with New Jersey firearms retailers.




                                                 6
Case 3:19-cv-19323-FLW-ZNQ Document 1 Filed 10/24/19 Page 7 of 18 PageID: 7



        28.     Upon information and belief, at least one such New Jersey firearms retailer

contacted the New Jersey State Police regarding the legality of selling the Reformation®.

        29.     Upon information and belief, Detective J. Hearne advised this firearms retailer that

the Reformation® “would be eligible for sale” in New Jersey and that the Reformation® “currently

fits within the laws of the state as legal.”

        30.     Nonetheless, Detective Hearne contacted Franklin Armory to request a formal letter

describing the characteristics of the Reformation®, and Franklin Armory complied with this

request.

        31.     Franklin Armory also advised Detective Hearne that it intended to commence

distribution to licensed dealers in New Jersey unless it was advised of a relevant state statute or

regulation that prohibited such sales.

        32.     On or about April 3, 2019, Detective Sergeant First Class (“DSFC”) Brett Bloom,

Assistant Head for the Firearms Investigation Unit, again confirmed via written correspondence

that the sale of the Reformation® was legal under New Jersey law.

        33.     Although confirming the legality of such sales, DSFC expressed concern that law

enforcement may mistake the Reformation® for an “assault weapon” or a “sawed off shotgun”

under New Jersey law, which would lead to the improper prosecution of individual purchasers.

Therefore, DSFC explained that he had requested a legal opinion from the Office of the Attorney

General and instructed Franklin Armory not to sell the Reformation® in New Jersey until receiving

a written response.

        34.     DSFC Bloom provided no authority for requiring Franklin Armory to halt sales of

a legal product and terminate business with New Jersey firearms dealers until being further advised

by the Attorney General.




                                                 7
Case 3:19-cv-19323-FLW-ZNQ Document 1 Filed 10/24/19 Page 8 of 18 PageID: 8



       35.     DSFC Bloom also provided no deadline for, or even an estimated timeline of, when

Franklin Armory could expect to reengage in lawful commerce with sales of the Reformation®.

       36.     Nonetheless, Franklin Armory agreed to temporarily delay sales into New Jersey

so that the Office of Attorney General could provide a written response to DSFC Bloom’s request.

       37.     While waiting for the written response, on or about April 26, 2019, Franklin

Armory was advised by at least one licensed firearms dealer in New Jersey with whom it had

contracted to sell the Reformation® that the New Jersey State Police had contacted the store, and

based on that contact, the retailer cancelled its order.

       38.     Having received no response after a period of thirty days from the initial inquiry,

Franklin Armory again contacted the State Police and advised that it would begin sales on April

29, 2019.

       39.     In response, DSFC Bloom prohibited Franklin Armory from making any sales of

the Reformation® within the State of New Jersey: “[T]he sale of the firearms in question will not

occur in the State until we have heard from our legal counsel. We will advise all licensed retail

firearms dealers in the State to suspend any sales of this product, until the Attorney Generals [sic]

office has made a final determination on the legality of the product” (emphasis added).

       40.     The State of New Jersey has no statute, regulation, or provision that grants,

authorizes, or empowers the Attorney General, the New Jersey State Police, or Bloom as the

Assistant Unit Head for the Firearms Investigation Unit with the discretion to unilaterally, and

without due process, block, interfere with, terminate, or otherwise disrupt the sale of a lawful

firearm.




                                                  8
Case 3:19-cv-19323-FLW-ZNQ Document 1 Filed 10/24/19 Page 9 of 18 PageID: 9



        41.     After waiting weeks, Franklin Armory’s corporate attorney contacted Deputy

Attorney General MaryBeth Woods via telephone to discuss the unlawfulness of Bloom’s

interference.

        42.     Thereafter, on or about July 17, 2019, Lt. Stephen Mazzagatti of the New Jersey

State Police responded in a letter that both contradicted the previous responses from the State

Police and misapplied State law. Specifically, Mazzagatti arbitrarily and capriciously stated that

the Reformation® firearms have the “characteristics of shotguns” because: (1) the barrels are not

rifled, (2) the firearms are designed to be fired from the shoulder; and (3) the firearms fire a single

projectile for each pull of the trigger.

        43.     However, Lt. Mazzagatti omitted a requisite element in order for a firearm to be

deemed a “shotgun” under New Jersey law, which states:

        “Shotgun” means any [1] firearm designed to be fired from the shoulder and [2]
        using the energy of the explosive in a fixed shotgun shell [3] to fire through a
        smooth bore [4] either a number of ball shots or a single projectile for each pull of
        the trigger, or any firearm designed to be fired from the should which does not fire
        fixed ammunition.
N.J. Stat. Ann. 2C:39-1 (numbering and emphasis added).

        44.     As such, Lt. Mazzagatti not only misapplied the definition of “shotgun” but also

directly contradicted the prior responses from the State Police, which had already determined

(citing N.J.S.A. 2c:39-1.w.(3)) that the firearms each have a “barrel length of less than 18 inches

measured from the breach to the muzzle” and do not use the energy of the explosive in a “fixed

shotgun shell.”

        45.     Further, Mazzagatti’s letter went on to compound the misapplication of the law by

stating: “[a]s a shotgun, under N.J.S.A. 2C:39-1.n, a barrel length of less than eighteen inches




                                                  9
Case 3:19-cv-19323-FLW-ZNQ Document 1 Filed 10/24/19 Page 10 of 18 PageID: 10



measured from the breech to the muzzle is considered a ‘sawed off shotgun.’’ The definition of

“sawed-off shotgun,” however, only applies to “shotguns.” See N.J.S.A. 2C:39.1.0.

       46.     Finally, Mazzagatti’s letter incorrectly implies that the Reformation® line qualifies

as “assault weapons” under N.J.S.A. 2C:39-1w(3), which – again – applies only to “shotguns.”

V.     Notice of Intent to Commence Litigation

       47.     On or about July 24, 2019, the undersigned sent a Notice of Claim Under the Jersey

Torts Claims Act on behalf of Plaintiff. (Ex. A.)

       48.     After the expiration of ninety days from the date the notice of claim is received by

the contracting agency, the claimant may file suit in a court of competent jurisdiction of the State

of New Jersey. N.J.S.A. 59:13-5. Under N.J.S.A. 59:8-11, the Claim shall be deemed to have

been presented and received at the time of the deposit.

       49.     The required ninety days has now elapsed without any response from Defendants.

As a result of Defendants’ actions, Franklin Armory continues to be barred from engaging in lawful

commerce within the State of New Jersey and continues to suffer damages to its business,

reputation, and marketability of its products.

       50.     Defendants utilized the color of authority of the law to continually, improperly, and

unreasonably prohibit firearm retailers within the State of New Jersey from purchasing and selling

a lawful product, instead suggesting that non-licensed individuals who purchase a lawful product

may be subject to prosecution.

       51.     Through their conduct, Defendants have attempted to perpetually prevent the sale

of a legal production without legal justification or authority.

       52.     Plaintiff has been further damaged by cancelled sales, contracts, and the inability

to lawfully sell its products within the State of New Jersey.




                                                 10
Case 3:19-cv-19323-FLW-ZNQ Document 1 Filed 10/24/19 Page 11 of 18 PageID: 11



                                          COUNT I
                            Declaratory Judgment (28 U.S.C. § 2201)

        53.     Plaintiff restates and realleges the allegations contained in paragraphs 1 to 52 as if

fully set forth herein.

        54.     Plaintiff is a person entitled to protection under the Fourteenth Amendment.

        55.     Defendants’ finding of the Reformation® to be a regulated “shotgun” under New

Jersey law, instruction to Plaintiff to halt all sales in New Jersey, and instruction to New Jersey

firearms dealers not to sell the Reformation® are in violation of and contrary to the protections

afforded persons under the Due Process Clause in the Fourteenth Amendment to the United States

Constitution.

        56.     Defendants have cited no applicable law (federal or state) to justify their actions in

preventing the lawful sale of a lawful product within the State of New Jersey.

        57.     Defendants’ correspondence, which contradicted prior findings and was based on a

misapplication of the law and is unsupported by the federal and state statutes’ definitions of

shotgun, sawed-off shotgun, and assault weapon. As a result, the actions taken by the Defendants

to prevent the lawful sale of a lawful product in the State of New Jersey exceeds Defendants’

statutory authority.

        58.     Moreover, Defendants’ decision and instructions are arbitrary and capricious and

constitute an abuse of discretion and/or is otherwise not in accordance with the law.

        59.     The Defendants’ conduct and actions also violate the Second and Fourteenth

Amendments to the United States Constitute to keep and bear arms because it bans the

manufacture, sale, and possession of lawful firearms.

        60.     The legality of the conduct of Defendants constitutes a question of law.




                                                 11
Case 3:19-cv-19323-FLW-ZNQ Document 1 Filed 10/24/19 Page 12 of 18 PageID: 12



        61.     There is an actual dispute between the parties over whether Defendants’ conduct is

proper under the Fifth and Fourteenth Amendments and under the statutory authority granted by

the Legislature. As a result, declaratory relief is appropriate under 28 U.S.C. § 2201.

                                          COUNT II
                            Declaratory Judgment (42 U.S.C. § 1983)

        62.     Plaintiff restates and realleges the allegations contained in paragraphs 1 to 61 as if

fully set forth herein.

        63.     Plaintiff is a person entitled to protection under the Fourteenth Amendment.

        64.     Defendants’ finding of the Reformation® to be a regulated “shotgun” under New

Jersey law, instruction to Plaintiff to halt all sales in New Jersey, and instruction to New Jersey

firearms dealers not to sell the Reformation® are in violation of and contrary to the protections

afforded persons under the Due Process Clause in the Fourteenth Amendment to the United States

Constitution.

        65.     Defendants have cited no applicable law (federal or state) to justify their actions in

preventing the lawful sale of a lawful product within the State of New Jersey.

        66.     Defendants’ correspondence, which contradicted prior findings and was based on a

misapplication of the law, is unsupported by the federal and state statutes’ definitions of shotgun,

sawed-off shotgun, and assault weapon. As a result, the actions taken by the Defendants to prevent

the lawful sale of a lawful product in the State of New Jersey exceeds Defendants’ statutory

authority.

        67.     Moreover, Defendants’ decision and instructions are arbitrary and capricious and

constitute an abuse of discretion and/or is otherwise not in accordance with the law.




                                                 12
Case 3:19-cv-19323-FLW-ZNQ Document 1 Filed 10/24/19 Page 13 of 18 PageID: 13



        68.     The Defendants’ conduct and actions also violate the Second and Fourteenth

Amendments to the United States Constitute to keep and bear arms because it bans the

manufacture, sale, and possession of lawful firearms.

        69.     The legality of the conduct of Defendants constitutes a question of law.

        70.     There is an actual dispute between the parties over whether Defendants’ conduct is

proper under the Fifth and Fourteenth Amendments and under the statutory authority granted by

the Legislature. As a result, declaratory relief is appropriate under 28 U.S.C. § 1983.

                                         COUNT III
                Tortious Interference With a Prospective Economic Advantage

        71.     Plaintiff restates and realleges the allegations contained in paragraphs 1 to 70 as if

fully set forth herein.

        72.     Plaintiff had a protectable interest in the sale of its lawful product to licensed New

Jersey firearms dealers.

        73.     Without justification, Defendants intentionally or negligently interfered in these

transactions by, among other things, contacting licensed dealers and advising them not to purchase

a lawful product; instructing Plaintiff not to sell its lawful product in New Jersey; and intentionally

misapplying state law in order to prevent the lawful transactions at issue. Defendant’s conduct in

this regard constitutes malice.

        74.     Defendants’ actions were taken with the reasonable likelihood that this interference

will cause the loss of a prospective gain. Plaintiff has been unlawfully and unreasonably prevented

from selling its products in the State of New Jersey.

        75.     As a result of Defendants’ conduct, Plaintiff has been caused to sustain damages,

which includes, among other things, loss of revenue, lost profits, cancellation of sales, loss of

reputation, and storage expenses. These damages are continuing.



                                                  13
Case 3:19-cv-19323-FLW-ZNQ Document 1 Filed 10/24/19 Page 14 of 18 PageID: 14



                                           COUNT IV
                              Tortious Interference With a Contract

        76.     Plaintiff restates and realleges the allegations contained in paragraphs 1 to 75 as if

fully set forth herein.

        77.     Plaintiff had contracted with licensed firearms dealers in the State of New Jersey

for the sale of the Reformation®.

        78.     Defendants were not a party to the contracts that were formed.

        79.     Defendants intentionally and/or negligently interfered with the contracts in the

manners described above, which included: improperly restricting Plaintiff from lawfully selling

its product in the State of New Jersey, advising retailers not to sell the product, contacting retailers

to instruct them not to sell the product, misapplying the law in order to prevent the lawful sales,

and prohibiting Plaintiff from selling the Reformation® within the State of New Jersey.

        80.     Defendants had no justification for the aforementioned intentional interference.

        81.     Defendants’ conduct caused Plaintiff to sustain damage, including lost profits, loss

of business, lost revenue, loss of reputation, and storage fees. These damages are continuing.

                                             COUNT V
                                             Defamation

        82.      Plaintiff restates and realleges the allegations contained in paragraphs 1 to 81 as if

fully set forth herein.

        83.     Upon information and belief, Defendants communicated with third-parties (New

Jersey licensed retailers) and advised them that (1) the Reformation® was prohibited and/or illegal;

(2) the sales of the Reformation® should be suspended; and/or (3) approval from the Attorney

General was required prior to Plaintiff being allowed to sell the Reformation® into New Jersey.




                                                  14
Case 3:19-cv-19323-FLW-ZNQ Document 1 Filed 10/24/19 Page 15 of 18 PageID: 15



        84.     These defamatory statements, which concerned Plaintiff and Plaintiff’s business

and were communicated to retailers, were and are false. In making these statements, Defendants

were at fault and acted negligently.

        85.     As a result of these statements, Plaintiff has been damaged by, among other things,

preventing the sales of lawful products into New Jersey; impugning Plaintiff’s reputation and

goodwill as a firearms manufacturer and seller; and improperly questioning the legality of

Plaintiff’s business and products. Plaintiff’s reputation and ability to market and sell its products,

including the Reformation®, has been negatively impacted. These damages are continuing.

                                            COUNT VI
                                         Defamation Per Se

        86.     Plaintiff restates and realleges the allegations contained in paragraphs 1 to 85 as if

fully set forth herein.

        87.     Upon information and belief, Defendants communicated with third-parties (New

Jersey licensed retailers) and advised them that (1) the Reformation® was prohibited and/or illegal;

(2) the sales of the Reformation® should be suspended; and/or (3) approval from the Attorney

General was required prior to Plaintiff being allowed to sell the Reformation® into New Jersey.

        88.     Such statements constitute negligence per se because, among other things, they

charge Plaintiff with violating the law by selling the Reformation® into New Jersey and affect

Plaintiff’s business, trade, profession, and office.

        89.     As a result of these statements, Plaintiff has been damaged by, among other things,

preventing the sales of lawful products into New Jersey; impugning Plaintiff’s reputation and

goodwill as a firearms manufacturer and seller; and improperly questioning the legality of

Plaintiff’s business and products. Plaintiff’s reputation and ability to market and sell its products,

including the Reformation®, has been negatively impacted. These damages are continuing.



                                                  15
Case 3:19-cv-19323-FLW-ZNQ Document 1 Filed 10/24/19 Page 16 of 18 PageID: 16



                                           COUNT VII
                                         Civil Conspiracy

          90.   Plaintiff restates and realleges the allegations contained in paragraphs 1 to 89 as if

fully set forth herein.

          91.   Defendants, acting together and through their agents, acted in concert to inflict a

wrong against Plaintiff. Specifically, Defendants prevented Plaintiff from lawfully selling a lawful

product without justification or legal basis; advised retailers in the State of New Jersey not to

purchase Plaintiff’s product without justification or legal basis; and misapplied and misconstrued

the laws in order to prevent Defendant from lawfully selling its product within the State of New

Jersey.

          92.   As a result of Defendants’ conduct, Plaintiff has been caused to sustain damages,

which includes, among other things, loss of revenue, lost profits, cancellation of sales, and storage

expenses. These damages are continuing.

                                          COUNT VIII
                                      42 U.S.C. § 1983 Claim

          93.   Plaintiff restates and realleges the allegations contained in paragraphs 1 to 92 as if

fully set forth herein.

          94.   Defendants, individually and collectively, acting together under color of state law

deprived Plaintiff of a federally secured right.

          95.   As recounted above, under color state law, Defendants violated 32 U.S.C. § 1983

by instructing federally licensed firearms dealers that selling the Reformation® was illegal or

prohibited; instructing Plaintiff to cease all sales or transfers of the Reformation® into New Jersey

without any legal basis for doing so; prohibiting Plaintiff from selling the Reformation® until the




                                                   16
Case 3:19-cv-19323-FLW-ZNQ Document 1 Filed 10/24/19 Page 17 of 18 PageID: 17



Attorney General provided a written authorization, which is not a legal requirement; and

misapplying state law in order to prevent the lawful sale of a lawful product in New Jersey.

       96.      Plaintiff has therefore been deprived of liberty and property without due process of

law.

                                             DEMAND
       WHEREFORE, Plaintiff respectfully request judgment against Defendants and that the

Court grant the following relief:

       A. After a hearing on the merits, a judgment in Plaintiff’s favor, declaring that (1) the

             Reformation® can be legally sold and transferred within the State of New Jersey; (2)

             the acts and conduct of Defendants in attempting to restrict, prohibit, or prevent the

             sale of the Reformation® was unconstitutional; (3) the acts and conduct of Defendants

             as described herein violated the Second and Fourteenth Amendments to the United

             States Constitution; (4) Defendants violated 42 U.S.C. § 1983; and (5) a permanent

             injunction should be issued enjoining Defendants from attempting to restrict the sale of

             lawful firearms into the State of New Jersey.

       B. Awarding all possible damages.

       C. Awarding pre-judgment and post-judgment interest.

       D. Awarding statutory damages as permitted by law.

       E. Awarding attorneys’ fees and costs.

       F. Awarding such other relief as this Court may deem just and proper.


                                    DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury as to all issues so triable.




                                                 17
Case 3:19-cv-19323-FLW-ZNQ Document 1 Filed 10/24/19 Page 18 of 18 PageID: 18



Dated: October 24, 2019

                                    Respectfully submitted,
                                    PISCIOTTI MALSCH

                              By:   s/ Danny C. Lallis
                                    Danny C. Lallis
                                    Danielle J. Reiss
                                    30 Columbia Turnpike, Suite 205
                                    Florham Park, New Jersey 07932
                                    Telephone: (973) 245-8100
                                    Facsimile: (973) 245-8101
                                    dlallis@pmlegalfirm.com
                                    dreiss@pmlegalfirm.com

                                    Attorneys for Plaintiff
                                    Franklin Armory, Inc.




                                      18
